Citation Nr: 1714481	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  12-28 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2001 to January 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2011 rating decision in which the RO in Muskogee, Oklahoma, inter alia, denied the Veteran's claims for service connection for PTSD.  The Veteran filed a notice of disagreement (NOD) in September 2011.  A statement of the case (SOC) was issued in August 2012 and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in October 2012.

Jurisdiction was subsequently transferred to the RO in Winston-Salem, North Carolina.  

The Board notes that the RO interpreted the Veteran's statement to reopen her claim for service connection for PTSD with new evidence, as a petition to reopen her claim under the provisions of 38 U.S.C.A. §§ 5108 and 7104, and denied the Veteran's claim for PTSD in November 2011; however, the Veteran's disagreement with the denial for PTSD was within a year of the January 2011 rating decision.  Thus, the provisions of 38 U.S.C.A. §§ 5108 and 7104 are inapposite here.

In December 2015, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

Although the Veteran has claimed service connection for PTSD and the RO has characterized the claim accordingly, he Board has expanded the claim to include consideration of other psychiatric diagnoses of record, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009), as reflected on the title page.  

This appeal is now being processed utilizing the paperless, electronic Virtual Benefits Management System (VBMS) and Virtual VA claims processing systems.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal has been accomplished. 

2.  Although the Veteran has asserted having PTSD that was caused or aggravated by her active military service, competent, probative evidence indicates that Veteran does not meet the diagnostic for PTSD.

3.  Psychiatric complaints were documented in service, and competent, probative opinion evidence indicates that there is at least as likely as not a medical relationship between currently diagnosed major depressive disorder and anxiety disorder and the Veteran's military service, to include service-related experiences  therein.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for acquired psychiatric disability, specifically, major depressive disorder and anxiety disorder, are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Given the favorable disposition of the claim for service connection for an acquired psychiatric disability,   the Board finds that all notification and development actions needed to fairly resolve this matter have been accomplished. 

The Veteran contends that she has a psychiatric disorder, claimed as  PTSD, due to  her service in Iraq in 2003.  During her December 2015 hearing, the Veteran reported several stressors, including seeing burned bodies following an explosion, a car bomb explosion that occurred about twenty to thirty-feet away from the Veteran, and a confrontation with an Iraqi civilian holding a knife. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 ; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  Service connection may also be granted on a secondary basis for a disability that is proximately due to or the result of an established service-connected disorder.  See C.F.R. § 3.310 (a).

In order to establish service connection on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  See also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether elements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires a diagnosis of the condition; a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128, 140 (1997). 

Diagnoses of PTSD must be made in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM).  See 38 C.F.R. § 4.125.  The Board notes that the Fifth Edition of the DSM (DSM-5) recently replaced the Fourth Edition (DSM-IV).  Effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with the DSM-5.  The provisions of the interim final rule only apply, however, to all applications for benefits that are received by VA or that are pending before the AOJ on or after August 4, 2014.  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

The report of the Veteran's June 2001 pre enlistment examination documents a normal psychiatric evaluation.  

A February 2003 pre-deployment health assessment reflects that the Veteran reported being in good health.

In an October 2003 post-deployment health assessment, the Veteran denied experiencing depression, anxiety, nervous trouble of any sort, frequent trouble sleeping, nightmares, but reported sometimes feeling little interest or pleasure in doing things and feeling down, depressed, or hopeless.  

Less than a year after her separation from service, a March 2005 VA treatment record reflects that the Veteran had a positive depression screen.

A September 2010 VA treatment record reflects the Veteran was diagnosed with anxiety. 

The Veteran underwent a VA examination in November 2010.  The Veteran reported that her symptoms began in 2003 as a result of wartime stressors secondary to in-service military activities against hostile enemy and/or terrorists.  The Veteran indicated that her military occupation was in food service and that she was not in combat.  Her reported stressors included being awakened by a loud noise which turned out to be a plane crash in March 200, witnessing bombs being detonated while stationed in Karbala, a car bomb detonation at a check point, and she had to pull a weapon on an Iraqi holding a knife.  The examiner opined that she did not experience a traumatic event of sufficient seventy to warrant a PTSD diagnosis, because the Veteran was not wounded nor injured, or witness anyone, including a close comrade, being wounded injured or killed, and the Veteran did not receive any help or talk to anyone afterwards.  The examiner noted that the traumatic event is not supported by the medical records and the Veteran did not have any significant response to the stressor at the time of the trauma, such as fear of death or physical injury, intense fear or horror, feeling helpless stunned, or in shock.  The examiner provided a diagnosis of anxiety disorder. 

An April 2011 VA treatment record notes an assessment of  PTSD. 

A September 2011 letter from a private psychologist indicated that the Veteran reported stressors of being confronted by an Iraqi yielding a knife and that the incident resolved without bloodshed, and being awakened due to alarms.  The psychologist indicated that the Veteran scored the highest on the PTSD diagnostic scale and that research has found the high point profile to be common among PTSD veterans, and frank symptom, of effective lability, isolation, anxiety, and apprehension and depression.  The psychologist concluded that the Veteran should be re-evaluated by the VA in light of her ongoing symptoms.

A February 2012 noted the Veteran reported seeing dead bodies and the death of an Iraqi civilian wielding a knife with blood everywhere.  She was diagnosed with PTSD based on the Veteran's report.  A May 2012 VA treatment records noted diagnosis of major depressive disorder, anxiety, and PTSD by history.  

The Veteran underwent an additional VA examination in July 2012.  The Veteran reported stressors of being confronted by an Iraqi yielding a knife, seeing destruction of buildings and tanks, a car blowing up near her, hearing a plane crash, hearing frequent scud alarms, guarding areas with Iraqi civilians, exposure to dead animal carcasses, driving in convoys alone, and hearing about a fellow service member getting shot.  The examiner opined that the Veteran's stressors were challenging, but does not rise to the level of Criterion A event for PTSD, because the Veteran did not witness or experience significant injury, did not see any dead human beings, and while exposed to some frightening events, was able to diffuse them before anyone was in imminent danger.  The examiner also noted that although the February 2012 VA treatment record provided a diagnosis of PTSD based on the Veteran's report of seeing dead bodies and that an Iraqi came out with a knife in his hand and he was killed resulting in blood everywhere, the Veteran specifically stated that she never saw or was exposed to any dead or injured people during her deployment and when the Veteran described the incident with an Iraqi holding a knife, she explained that the situation was resolved and everyone left unharmed.  Thus, the examiner concluded that the Veteran's stressors as described in the examination and consistent with the previous November 2010 VA examination did not meet the criteria for a PTSD diagnosis.

The examiner provided current diagnosis of major depressive disorder and generalized anxiety and opined that her symptoms of anxiety and depression emerged as a result of her deployment experience, but again, that they do not meet the criteria for PTSD.  

First addressing the matter of whether the Veteran has service-related PTSD, the Board notes that, although the record documents assessments of PTSD symptoms, competent evidence does not persuasively establish that the Veteran has met the diagnostic criteria at any time pertinent to this appeal.  Rather, the weight of the competent, probative evidence indicates that the Veteran does not meet such diagnostic criteria.  

Here, the Board finds that the VA November 2010 and July 2012 opinions constitute probative evidence on the question of whether the Veteran has a current diagnosis of PTSD.  The November 2010 and July 2012 VA examiner explicitly found that the Veteran did not meet the criteria for a PTSD diagnosis under the DSM-IV.  As rationale, the November 2010 VA examiner explained that the Veteran did not experience a traumatic event of sufficient seventy to warrant a PTSD diagnosis, because the Veteran was not wounded nor injured, or witness anyone, including a close comrade, being wounded injured or killed, and the Veteran did not receive any help or talk to anyone afterwards.  The examiner noted that the traumatic event reported by the Veteran is not supported by the medical records and the Veteran did not have any significant response to the stressor at the time of the trauma, such as fear of death or physical injury, intense fear or horror, feeling helpless stunned, or in shock.  Similarly, the July 2012 VA examiner explained although the Veteran's stressors were challenging, they did not rise to the level of Criterion A event for PTSD, because the Veteran did not witness or experience significant injury, did not see any dead human beings, and while exposed to some frightening events, was able to diffuse them before anyone was in imminent danger.   

The July 2012 VA examiner also specifically addressed the notations of PTSD diagnosis in the VA treatment records based on the Veteran's report of seeing dead bodies and that an Iraqi came out with a knife in his hand and he was killed resulting in blood everywhere in the VA treatment records.  The examiner, however, indicated that the Veteran specifically stated that she never saw or was exposed to any dead or injured people during her deployment and when the Veteran described the incident with an Iraqi holding a knife, she explained that the situation was resolved and everyone left unharmed, which is consistent with the November 2010 VA examination report, as well as the September 2011 private medical letter.  Collectively, these VA examiners concluded that the Veteran did not have a PTSD diagnosis.  The Board finds that above referenced opinions are persuasive because they were based on interview with the Veteran, and review of her claims file, to include her STRs; and reflect thorough clinical evaluations, to include specific evaluation of the Veteran's symptoms in light of the applicable diagnostic criteria.  As such opinions also are supported by sufficient explanations and findings, they are accorded great probative weight.  See Nieves-Rodriguez, 22 Vet. App. 295; Stefl, 21 Vet. App. 120; Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

The Board additionally notes that, although the September 2011 private psychologist indicated that the Veteran scored high on the PTSD diagnostic scale, the psychologist was referring to the symptoms reported by the Veteran, but no definitive diagnosis of PTSD was provided.  In that regard, the psychologist concluded that the Veteran should be re-evaluated by VA in light of her symptoms.; and, as noted, such evaluation subsequently occurred

In sum, competent, probative evidence simply does not support finding that the Veteran has or has had PTSD at any time pertinent to this appeal.

Notwithstanding the above, however, with resolution of all reasonable doubt on certain elements of the claim in the Veteran's favor, the Board finds that the record presents a plausible basis for awarding service connection for psychiatric disability other than PTSD.  

As noted above, in October 2003, post deployment, the Veteran reported sometimes feeling little interest or pleasure in doing things and feeling down, depressed, or hopeless. Post service, she has been diagnosed with major depressive and anxiety disorders.  Furthermore, the record includes comment by a mental health professional indicating that here is at least as likely as not a medical relationship between currently diagnosed major depressive disorder and anxiety disorder and the Veteran's military service, to include service-related experiences.

In this regard, the July 2012 VA examiner opined that the Veteran's major depressive disorder and anxiety disorder emerged as a result of her deployment experience as her experiences on deployment were distressing and difficult.  The examiner also stated that the fact that the Veteran had recently given birth with complications, was away from her child, and her husband was also deployed, made her experience more stressful and anxiety provoking.  The examiner based her opinion on a clinical interview with the Veteran, a review of records, and examination.  The VA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Notably, there is no contrary medical evidence or opinion of record.  

When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107; Gilbert, supra. 

Given the pertinent lay and medical evidence discussed above, and with resolution of all reasonable doubt in the Veteran's favor on certain elements of her claim, the Board finds that service connection for acquired psychiatric disability, specifically, major depressive disorder and anxiety disorder, is warranted.


ORDER

Service connection for acquired psychiatric disability diagnosed as major depressive disorder and anxiety disorder is granted.



_________________________________________________
JACQUELINE E. MONROE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


